Case: 13-5101      Document: 27      Page: 1     Filed: 01/14/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

    NICHOLE MEDICAL EQUIPMENT & SUPPLY,
                   INC.,
                  Plaintiff,

                               AND

                    DOMINIC ROTELLA,
                     Plaintiff-Appellant,

                                v.

                      UNITED STATES,
                      Defendant-Apellee.
                    ______________________

                          2013-5101
                    ______________________

     Appeal from the United States Court of Federal
 Claims in No. 12-CV-0364, Senior Judge Eric G. Brug-
 gink.
                ______________________

                        ON MOTION
                    ______________________

                           ORDER
Case: 13-5101      Document: 27      Page: 2   Filed: 01/14/2014



 2                       NICHOLE MEDICAL EQUIPMENT     v. US



     Dominic Rotella moves for leave to proceed in forma
 pauperis. Nichole Medical Equipment & Supply, Inc. has
 not responded to the court’s November 19, 2013 order.
       Upon consideration thereof,
       IT IS ORDERED THAT:
    (1) Rotella’s motion for leave to proceed in forma
 pauperis is granted.
     (2) The case will proceed only as to the pro se appel-
 lant. The revised official caption is reflected above. A copy
 of this order shall be transmitted to the merits panel.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s21